Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00451-CR

                                    Hector Augusto GRAMAJO,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CR-9358
                            Honorable Mary D. Roman, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 11, 2013

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Hector Augosto Gramajo was convicted by a jury of intoxication assault. See TEX. PENAL

CODE ANN. § 49.07 (West 2011). The court sentenced Gramajo to three years’ imprisonment in

accordance with the jury’s recommendation, and assessed $460 in court costs. Gramajo now

appeals. We affirm the trial court’s judgment.

           Gramajo’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a

motion to withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this
                                                                                       04-12-00451-CR


appeal is frivolous and without merit. The brief meets the Anders requirements. See id.; see also

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). As required, counsel provided Gramajo with a copy of the brief and motion to

withdraw, and informed him of his right to review the record and file his own pro se brief. See

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); see also Bruns

v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Gramajo did not file

a pro se brief.

        After reviewing the record and counsel’s brief, we conclude there is no reversible error and

agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-

27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed. See id.

Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d

at 177 n.1.

        No substitute counsel will be appointed. Should Gramajo wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition

for discretionary review must be filed with this court, after which it will be forwarded to the Texas

Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R. APP. P. 68.3.

Any petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                   Rebeca C. Martinez, Justice


DO NOT PUBLISH


                                                 -2-